DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to an article, classified in C08F230/02.
II.	Claims 7-13, drawn to a method, classified in G02B1/10.
The inventions are distinct, each from the other because of the following reasons:
4.	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the coating can be applied to metal substrate.
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
6.	During a telephone conversation with Stephanie Davy-Jow on 3/8/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as obvious over Gao et al. (J. Mater. Chem. A., 4, 11719-11728, 2016), in view of Huang et al. (CN 105315400) and Takatsuka (JP 2006-104005).
Gao et al. disclose an anti-icing coating on a glass where the coating composition comprising a terpolymer of vinyl benzophenone, hexafluorobutyl methacrylate and butyl acrylate (similar to butyl methacrylate) (abstract, sections 2.1, 3.1 and 3.3.1, Scheme 1).
However, Gao et al. is silent on the antifogging application and terpolymer comprising a zwitterionic moiety.
Huang et al. disclose an acrylate emulsion containing a fluorochemical monomer such as hexafluorobutyl methacrylate can be used for antifogging application.
Takatsuka discloses an antifouling and antifogging agent such as a homopolymer or a copolymer of 2-methacryloyloxyethyl ester phosphorylcholine (in various concentrations) for glass such as a hard contact lens ([0001]-[0002], [0006]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Takatsuka’s antifogging agent in Gao’s composition for antifogging application.
The limitations of claim 2 can be found in Gao et al. at Scheme 1, where it discloses the benzophenone.
The limitations of claims 5 and 6 can be found in Gao et al. at section 3.3.1 and Takatsuka at [0002], where it discloses the glass and lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762